Jackson, Justice.
If the mortgagee had notice of the homestead nature of the lot of land levied on under the mortgage fi.fa., even then, if the goods furnished were used by Mrs. Yann and her children, the land could probably be subjected to the extent that they were so used for their support and to make a crop. But there is no proof' that Robinson knew of the homestead character of the property. He was a mortgagee without any notice at all. The, deed from Leonard to Mrs. Yann was absolutely to her, and nothing appeared thereon going to show that she held it as a homestead — so hers to Long, the mortgagor, was on its face in like manner a deed without any appearance of homestead or trust of any sort thereon. Moreover, it is admitted that while Long knew that this land was exchanged for the homestead owned by' the family in another county, Robinson, the mortgagee, knew nothing about it at all. He is therefore an innocent mortgagee, without notice, and is protected. Cheney vs. Rodgers, 54 Ga., 168 covers this case in principle. See cited by counsel for plaintiff and defendant, Code, §§2054, 5135 ; 55 Ga., 383 ; 56 Ga., 577; 59 Ga., 330, 835 ; 60 Ga., 624; acts of ’ 1876, p. 51.
Judgment affirmed.